Citation Nr: 1037330	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-23 949	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for sarcoidosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1973 to June 1977, and 
from February 1988 to March 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2005 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In August 2010 the Veteran testified at a Board hearing held at 
the RO.  A transcript of that proceeding is of record and has 
been associated with the claims file.  At the hearing, the 
Veteran submitted additional evidence with a waiver of initial RO 
consideration of the evidence.  


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea began in service.

2.  The Veteran's sarcoidosis began in service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The criteria for entitlement to service connection for 
sarcoidosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2009).  Given, however, the disposition of the appeal 
below, the Board finds that any failure in VA's duty to notify or 
assist the Veteran is harmless.  The Board notes that she was 
advised of the information and evidence necessary to substantiate 
the initial ratings and effective dates to be assigned in the 
event of successful claims in a March 2006 correspondence.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran contends that her obstructive sleep apnea and 
sarcoidosis began in service.  Service connection will be granted 
for a disability resulting from an injury or disease incurred in 
or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting chronic 
disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record includes service treatment records, 
private treatment records, VA treatment records, VA examination 
reports and both written and oral statements from the Veteran. 

The Veteran's primary contention is that both her sleep apnea and 
sarcoidosis began during service.  The Veteran's service 
treatment records show that she was treated for palpitations, 
sore throat, dry mouth and anxiety in July 1994.  She reported 
that she was unable to sleep due to left arm and neck pain.  In 
August 1997 the Veteran reported waking up with dry mouth and 
sensation of throat closing and tingling of extremities.  They 
also show that the Veteran had a chest x-ray in 1994 that showed 
a nodule overlying the left upper lobe in the fourth intercostal 
space that was stated to possibly represent a granuloma.  No 
other x-rays or reports are indicated at that time.  

Post-service private treatment records indicate that the Veteran 
was diagnosed with sleep apnea in May 2004.  The private 
physician who diagnosed the Veteran with obstructive sleep apnea 
reviewed the Veteran's military emergency room records from 1994 
and 1997 and her post-service treatment records and stated that 
her symptoms during those visits were consistent with those 
related to obstructive sleep apnea.  

With regard to sarcoidosis, post-service treatment records 
indicate that the Veteran was diagnosed with that condition in 
2006.  Records indicate that in March 2006 she underwent a needle 
aspiration.  The sample was biopsied and the differential 
diagnosis included sarcoidosis.  The Veteran's private physician 
submitted a letters in January 2009 and July 2010 indicating that 
the nodule indicated on the chest x-ray during service is likely 
related to the sarcoid revealed by lymph node biopsy in 2006.  

During her August 2010 hearing before the undersigned, the 
Veteran stated that after beginning to use a CPAP machine in 2004 
her symptoms, particularly her heart palpitations, resolved.  
With regard to her sarcoidosis, the Veteran indicated that she 
had nodules on her legs in service and that these nodules have 
subsequently been diagnosed as part of her sarcoidosis.  The 
Veteran's son also submitted a September 2005 statement 
indicating that he first noticed the Veteran snoring and having 
trouble sleeping in 1994.  

The Veteran was afforded a VA examination in October 2007 for 
sarcoidosis.  The examiner opined that the in-service finding and 
the later diagnosis of sarcoidosis were not likely related, but 
also stated that any opinion was based on speculation.  

The Board has considered all of the evidence, and finds the 
October 2007 VA examination and opinion to be competent medical 
evidence.  However, after weighing the evidence of record and 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the evidence is at least in relative equipoise as to 
whether the Veteran's diagnosed sleep apnea and sarcoidosis were 
incurred during service.  The private treatment records presented 
by the Veteran indicate that symptomatology shown during service 
by service treatment records was consistent with and indicative 
of both sleep apnea and sarcoidosis.  Furthermore, the opinion 
expressed in the October 2007 VA examination report regarding the 
Veteran's sarcoidosis is unclear at best.  For the Veteran to be 
successful in her claim, she needs to show only that it is at 
least as likely as not that her current disability is related to 
service or began during service.  38 U.S.C.A. § 5107.  The Board 
finds that this standard has been with for both sarcoidosis and 
sleep apnea.  

In this context, the Board notes that the Veteran is competent to 
report the symptoms that she suffered from during service and 
that these symptoms continued after service.  See Charles v. 
Principi, 16 Vet. App. 374-75 (2002).  These statements are 
further corroborated by the Veteran's service treatment records.  
The Board thus finds that testimony presented by the Veteran in 
her written statements and during her August 2010 hearing is 
credible and highly probative.  In addition, the Board notes that 
records and statements provided by the Veteran's private 
physicians are highly probative and discussed the Veteran's 
service treatment records and related symptoms displayed in 
service to their post-service diagnoses.  

In making this determination, the Board is not attempting to make 
an independent medical determination; rather, it is weighing the 
evidence of record and making a determination as to the probative 
value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 
(1998).  

The Board accordingly finds that service connection is warranted 
both for obstructive sleep apnea and for sarcoidosis.


ORDER

Entitlement to service connection for obstructive sleep apnea is 
granted.

Entitlement to service connection for sarcoidosis is granted. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


